*649Territory of Michigan, supreme court.
The United States of America to fames Abbott, a Justice of the peace in and for the County of Wayne
[seal]
Being willing for certain reasons, that the Supreme Court of the territory of Michigan should be certified what plaints are levied or affirmed before you, against John Scott at the suit of John McDonell
you are therefore hereby commanded, that all and singular the said plaints, together with all things touching the same, you distinctly and openly send to the said Supreme Court, at the city of Detroit, on the third Monday of September Next as fully and amply as the same remain before you, by whatsoever names the parties may be called in the same, together with this writ, that the said Supreme Court may cause to be done thereupon, what of right ought to be done.
Witness A. B. Woodward Presiding Judge of the Supreme Court of the territory of Michigan, at the city of Detroit, on Thursday the twenty first day of June in the year one thousand eight hundred and twenty one and in the forty fifth year of the Independence of the United States of America. J. D. Doty Aty for Scott Melvin Dorr Clerk